DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on September 23, 2022, has been entered.

 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  The pending claims 1-3 have been amended as requested.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-3 have been amended to limit the base component of the multi-component floor mat to an unvulcanized elastomer containing magnetic particles.  The recitation “unvulcanized elastomer” is considered a negative limitation.  MPEP 2173.05(i), Negative Limitations, states “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  See Ex parte Grasselli, 231 USPQ 393.  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  
The specification discloses elastomers of the base component as “natural rubber and synthetic rubber materials,” wherein “the rubber material may be selected from the group consisting of nitrile rubber, including dense nitrile rubber, foam nitrile rubber, and mixtures thereof; polyvinyl chloride rubber; ethylene propylene diene monomer (EPDM) rubber; vinyl rubber; thermoplastic elastomer; and mixtures thereof” (section [0045] of Pre-Grant Publication US 2020/0340177).  Thus, the specification equates elastomers with natural and synthetic rubbers as disclosed. 
Specifically, the specification teaches the base component is comprised of vulcanized rubber (i.e., elastomer) (sections [0006]-[0008], [0010], [0011], [0048], and [0051]).  While the specification does state the base component may be made by mixing magnetic particles with unvulcanized rubber and forming a sheet that can represent the base component (section [0054]), it is clear from the context of the disclosure that the final rubber base component (i.e., a solid sheet formed from the unvulcanized rubber and magnetic particles) is vulcanized.  In particular, the specification teaches the magnetic particles are added to the rubber of the textile component and/or base component prior to vulcanization (sections [0051] and [0065]) (i.e., said mixture of magnetic particles and unvulcanized rubber is subsequently vulcanized as part of the sheet formation process).  Hence, the specification only teaches the natural or synthetic rubbers (i.e., elastomers) of the base component are vulcanized rubbers; the specification does not teach said rubbers may be unvulcanized.  
Note the specification also teaches that the base component does not have to be comprised of vulcanized rubber, but instead may be made of concrete, cellulose-containing materials (e.g., wood), metal, thermoplastic materials, thermoset materials, and the like, and combinations thereof (section [0073]).  However, this is not a teaching that the elastomer of the base may be unvulcanized.  In other words, said teaching distinguishes between rubber and non-rubber materials rather than between vulcanized and unvulcanized rubber.   
Hence, applicant’s limitation that the elastomer (i.e., rubber) of the base component is unvulcanized is a negative limitation without support in the specification as originally filed.  Therefore, claims 1-3 are rejected as containing new matter.  
Claims 2 and 3 are also rejected for containing new matter for the amendment “printing the base component.”  While the specification discloses printing the tufted pile of the textile component, there does not appear to be any disclosure to printing of the base component.  Hence, claims 2 and 3 are rejected under 35 USC 112(a) for containing new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended with the recitation “wherein the vulcanized rubber material of the textile component and the unvulcanized elastomer of the base component are not the same.”  The scope of “not the same” is indefinite.  Obviously, a feature of the textile component and a feature of the base component are “not the same” since one is part of the textile component while the other is part of the base component.  Additionally, the two are clearly “not the same” since one is vulcanized and one is unvulcanized.  While applicant states the claim has been amended “to recite that the textile component and the base component are comprised of different materials” (Amendment, page 4, 2nd paragraph), the actual claim amendment is not commensurate in scope with applicant’s statement.  Hence, the claim is indefinite since the manner in which the two are “not the same” is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0180499 issued to Kobayashi et al. in view of US 5,524,317 issued to Nagahama as set forth in section 5 of the last Office action (Final Rejection mailed June 23, 2022).  
Applicant has amended claims 1-3 to limit the base component to comprise an unvulcanized elastomer.”  Since Kobayashi is silent with respect to vulcanization of elastomers and since Kobayashi explicitly teaches the base component may comprise “other thermoplastic elastomers” (i.e., unvulcanized elastomers), said amendment is insufficient to overcome the standing rejection.  Note thermoplastic elastomers are by definition uncrosslinked and unvulcanized.  
Claim 1 has also been amended to limit the vulcanized rubber of the textile component and the unvulcanized elastomer of the base component to being “not the same.”  Since the textile component rubber is present in the textile component and is vulcanized, while the base component elastomer is present in the base component and is unvulcanized, the two are “not the same.”  Additionally, Nagahama exemplifies a vulcanized rubber textile component and an unvulcanized polyethylene elastomer base component (col. 9, line 48-col. 10, line 38).  Hence, as set forth below, said amendment is insufficient to distinguish the present invention from the prior art.  
Specifically, Kobayashi discloses a magnetic multi-component floor mat 10 comprising separable mat component 4 and base component 6 (title, abstract, and section [0042]). 
The mat component 4 comprises a backing substrate 14 (i.e., applicant’s primary backing) into which pile yarns 12 have been implanted by known means, such as tufting, to form a pile fabric (abstract, sections [0029], [0045], and [0047], and Figure 2).  The back surface of the backing substrate has a magnetic composition 16, such as an elastomer coating containing magnetic powder or a magnetic sheet, applied thereto (abstract, sections [0029], [0032], and [0045], and Figure 2).  The magnetic elastomer coating 16 on the backing substrate 14 may comprise a material such as rubber, thermoplastic elastomers, or thermoset polymers into which magnetic particles have been incorporated (sections [0045] and [0046]).  The figures show the mat component 4 (i.e., applicant’s textile component) has a substantially uniform thickness.  
The base component 6, 26 has a flat surface for supporting the mat component, wherein base may also comprise a well or recessed area into which the mat component is located (abstract, sections [0030] and [0043], and Figures 1A, 1B, and 2).  The base component 6 may comprise a floor piece 28 into which magnetic particles have been incorporated by mixing said magnetic particles into the prior to shaping or may comprise a magnetic sheet 30 applied to a floor piece 8 (abstract, sections [0029], [0045], and [0050] and Figures 2 and 3A).  The floor piece 8, 29 of base component 6 may comprise a material such as rubber, a thermoplastic elastomer (i.e., an unvulcanized elastomer), or a thermoset polymer (sections [0045] and [0050]).  
The separable floor mat 10 employs the magnetic force to adhere mat component 4 to base component 6 for releasable attachment such that mat component 4 can be removed for cleaning and then replaced onto the base component 6 (abstract and sections [0019] and [0031]).  The magnetic attraction maintains good adhesive force even after repeated washings of the mat component 4 (sections [0019] and [0031]).  
Since the elastomer of the magnetic composition 16 is present in the textile component, while the elastomer of the floor piece 8, 29 is present in the base component, the two elastomers are “not the same.”  Thus, Kobayashi teaches the invention of claim 1 with the exception that the magnetic composition 16 on the backing substrate is vulcanized.  While Kobayashi teaches the tufted primary backing is coated with rubber, a thermoplastic elastomer, or a thermoset polymer having magnetic particles therein, the reference fails to explicitly teach said magnetic composition is vulcanized.  However, it is commonplace for such backing materials, especially natural and synthetic rubbers, to be cured by vulcanization to form a solidified rubber backing in floor mats.  
For example, Nagahama discloses a separable floor mat comprising a mat body and a base, wherein said mat body comprises pile yarns implanted on the front surface of a base fabric and an elastomer backing (abstract).  The elastomer backing comprises an elastomer blended with a magnetic powder (abstract).  The base, which supports the mat body, is also magnetized by magnet rubber spread on a support surface (abstract).  The mat body is attached to the base to form a unitary structure, but can be easily detached due to the magnetic attraction (abstract).  
The backing of the mat body is formed of an elastomer coating blended with a magnetic powder, while the supporting surface of the base is formed of a magnetic rubber sheet (col. 3, lines 36-50 and col. 4, lines 6).  The elastomer of the mat body backing may be nitrile-butadiene rubber (NBR), styrene-butadiene rubber (SBR), ethylene-propylene-diene rubber (EPDM), soft vinyl chloride resin, and the like (col. 6, line 64-col. 7, line 7).  The elastomer for the backing may contain vulcanizing agents or vulcanization promoting agent and is vulcanized to form a vulcanized rubber (col. 7, lines 55-60, col. 8, lines 13-15 and 25-32, and col. 9, lines 55-61).  The magnetic elastomer composition may be applied as a latex coating layer onto the back of the pile fabric and then vulcanized (col. 7, lines 61-67 and col. 9, lines 55-61).  
The base of the separable floor mat is a magnetic rubber sheet having a flat surface for supporting the mat body (col. 8, lines 33-35).  Said magnetic rubber sheet is made by dispersing magnetic particles (e.g., ferromagnetic) in an elastomer, vulcanizing, and magnetizing (col. 8, lines 35-41 and col. 9, lines 12-21).  The elastomer may be the same elastomer as employed in the mat body, preferably NBR (col. 8, lines 43-45).  The elastomer of the base may include a vulcanizing agent and a vulcanization promoting agent (col. 9, lines 6-11).  The base may be made entirely or partially of the magnetic rubber sheet (col. 9, lines 23-29).  
The mat body (i.e., applicant’s textile component) is cut into a rectangular shape of a desired size (col. 10, lines 8-13).  The mat body may be removed from the base, washed, and replaced for use (col. 3, lines 26-35, col. 4, lines 27-35, and col. 11, lines 14-21).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vulcanize the magnetic elastomer composition 16 of Kobayashi, as taught by Nagahama, in order to provide an integrated and durable backing for a mat component of a separable magnetic floor mat.  Such a modification would have yielded predictable results to the skilled artisan (i.e., a unitary textile component comprising a rubber backing vulcanized to a pile fabric).  Note upon such a modification, the vulcanized elastomer of the textile component would necessarily be different than the unvulcanized elastomer of the base component (i.e., one vulcanized, one unvulcanized).  Therefore, claim 1 stands obvious over the cited prior art.  
In the alternative, if the recitation “not the same” is interpreted as the rubber material of the textile component and the elastomer of the base component are not the same type of polymer, the claims are still rejected over Kobayashi in view of Nagahama.  Specifically, Kobayashi teaches a variety of materials for the elastomeric coating on the back of the textile component and for the elastomer of the base component, including rubber, urethane, polypropylene, polyethylene, nylon, polyester, acrylonitrile-butadiene-styrene, polyvinyl chloride, other thermoplastic elastomers or thermoset plastics, or any combination thereof (section [0046]).  Kobayashi does not require the two elastomers to be comprised of the same polymer.  Additionally, Nagahama exemplifies an embodiment wherein the backing of the textile component comprises vulcanized nitrile butadiene rubber (NBR) while the base component comprises unvulcanized chlorinated polyethylene elastomer (col. 9, line 50-col. 10, line 38).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a vulcanized rubber of a first polymer for the textile component and to select an unvulcanized elastomer of a second different polymer for the base component, as taught by Nagahama, for the floor mat of Kobayashi. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 1 alternately stands rejected as being obvious over the cited prior art. 
Regarding claims 2 and 3, applicant has amended the claims to limit the tufted pile carpet to being printed and the base component to being printed.  However, said amendments are insufficient to overcome the standing rejection.  Specifically, Kobayashi teaches the textile (i.e., mat) component may be dyed or printed to meet user specifications and the base component may also be colored (e.g., dyed or printed) if so desired (abstract and sections [0021], [0048], and [0056]).  Hence, said amendment is insufficient to overcome the standing rejection of claims 2 and 3.
Specifically, with respect to claims 2 and 3, Kobayashi fails to explicitly teach the magnetic composition 16 is adhered to the tufted pile carpet via vulcanization and a step of cutting the mat component into a desired shape and size.  However, as noted above, Nagahama teaches adherence of a magnetic elastomer backing to the tufted pile carpet via vulcanization.  Note Nagahama’s unvulcanized magnetic elastomer latex meets applicant’s limitations to “providing a layer of unvulcanized rubber that contains magnetic particles” and “providing a magnetic coating comprised of magnetic particles and a binder material,” wherein said rubber latex also reads on “a binder material.”  Additionally, the coating layer of latex applied to the back of the pile fabric and adhered thereto by vulcanization meets applicant’s limitation that the layer of unvulcanized rubber is adhered to the tufted pile carpet via vulcanization.  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adhere Kobayashi’s backing layer of magnetic elastomer composition 16 via vulcanization, as taught by Nagahama, in order to provide a durable backing for a mat component of a separable magnetic floor mat.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cut the mat component of Kobayashi into a desired size and shape.  Note Figures 1A and 1B of Kobayashi show separable floor mats having a rectangular shape of unknown size.  Also, as noted above, Nagahama teaches the mat component is cut into a desired shape and size.  Such modifications would have yielded predictable results to the skilled artisan.  Therefore, claims 2 and 3 also stand rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed with the RCE have been fully considered but they are not persuasive.
Applicant traverses the rejection of claim 1 over Kobayashi in view of Nagahama by asserting the amendment limiting the textile component and base component to being comprised of “different materials” distinguishes the present invention from that of the prior art (Amendment, page 4, 2nd-4th paragraphs).  In response, applicant’s argument is not commensurate in scope with the claimed invention.  The amendment does not necessarily limit the materials to being different but rather merely states the vulcanized rubber material of the textile component and the unvulcanized elastomer of the base component are “not the same.”  Any element present in the base component is necessarily different from a corresponding element of the textile component due to their different locations in the textile and base components.  Additionally, any vulcanized material is necessarily different than any unvulcanized material due to the presence or lack thereof vulcanization crosslinks.  
Furthermore, even if the claim limits the materials of the textile component and base component to being different materials, the claims would stand rejected over Kobayashi in view of Nagahama as set forth above.  Specifically, Kobayashi teaches a variety of suitable elastomers for both the textile and base components and does not require said elastomers to be the same.  Also, Nagahama employs different materials for the rubber backing of the textile component (i.e., NBR) and for the material of the base component (i.e., unvulcanized chlorinated polyethylene elastomer) (col. 9, line 48-col. 10, line 37).  As such, it would have been obvious to one of ordinary skill to select one of Kobayashi’s various disclosed elastomers for the textile component while selecting another one for the base component, as taught by Nagahama.  Therefore, applicant’s argument that the amendment overcomes the standing rejection is found unpersuasive.  
Applicant also traverses the prior art rejection by alleging improper hindsight reconstruction (Amendment, paragraph spanning pages 4-5).  In particular, applicant states “Since the references teach only vulcanization processes, one having ordinary skill in the art would not be led by their teachings, in a predictable manner, to leave one component layer of the floor mat unvulcanized” (Amendment, page 4-5). In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Additionally, contrary to applicant’s assertion, the cited prior art is not only directed to vulcanization processes.  In fact, the primary reference of Kobayashi has no teaching of vulcanization at all and Nagahama’s working example employs a vulcanized rubber backing on the textile component with an unvulcanized elastomer for the base component.  Hence, applicant’s argument is found unpersuasive and the above rejection stands. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 1, 2022